


EXHIBIT 10.40

 

EXECUTION COPY

 

PURCHASE AGREEMENT

 

This Purchase Agreement (this “Agreement”) is entered into as of December 12,
2003 by and among Fox Sports Net Bay Area Holdings, LLC, a Delaware limited
liability company (the “Pacific Seller”), Fox Sports Net Chicago Holdings, LLC,
a Delaware limited liability company (the “Chicago Seller” and, collectively
with the Pacific Seller, the “Sellers”) and Fox Sports Net, LLC, a Delaware
limited liability company (“Fox Sports Net” and , collectively with the Sellers,
the “Fox Parties”), on the one hand, and Regional Pacific Holdings II, L.L.C., a
Delaware limited liability company (the “Pacific Purchaser”) and Regional
Chicago Holdings II, L.L.C., a Delaware limited liability company (the “Chicago
Purchaser” and, collectively with the Pacific Purchaser, the “Purchasers”). 
Capitalized terms used but not otherwise defined herein shall have the meanings
set forth in Section 1.1 hereof.

 

RECITALS

 

Sports Channel Pacific Associates, a New York general partnership (the “Pacific
Partnership”), owns and operates a regional sports programming service in the
San Francisco Bay area.

 

Sports Channel Chicago Associates, a New York general partnership (the “Chicago
Partnership” and, collectively with the Pacific Partnership, the
“Partnerships”), owns and operates a regional sports programming service in the
Chicago metropolitan area

 

As of the date of this Agreement, the Pacific Seller beneficially owns all
right, title and interest to a fifty percent (50%) general partnership interest
in the Pacific Partnership and the Chicago Seller beneficially owns all right,
title and interest to a fifty percent (50%) general partnership interest in the
Chicago Partnership.

 

Subject to the terms and conditions of each of the Partnership Agreements (as
defined below) of each of the Partnerships, the Sellers have initiated the
IPO-Call Procedure (as defined in each of the Partnership Agreements) and the
Sellers and the Purchasers have agreed upon the Fair Market Value (as defined in
the Partnership Agreements) of all of the partnership interests in each of the
Partnerships and determined that the Call Price (as defined in the Partnership
Agreements) for each of the Partnerships is equal to the respective Partnership
Interest Purchase Price set forth herein.

 

Pursuant to this Agreement, in simultaneous transactions, (i) the Pacific
Purchaser desires to purchase and the Pacific Seller desires to sell, convey,
transfer, assign and deliver to the Pacific Purchaser, the Pacific Seller’s
partnership interest in the Pacific Partnership and (ii) the Chicago Purchaser
desires to purchase and the Chicago Seller desires to sell, convey, transfer,
assign and deliver to the Chicago Purchaser, the Chicago Seller’s partnership
interest in the Chicago Partnership.

 

--------------------------------------------------------------------------------


 

TERMS OF AGREEMENT

 

In consideration of the mutual representations, warranties, covenants and
agreements contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 


ARTICLE I
DEFINITIONS

 


1.1           DEFINED TERMS.  AS USED HEREIN THE FOLLOWING TERMS SHALL HAVE THE
FOLLOWING MEANINGS:

 

“Affiliate” shall have the meaning ascribed to it in Rule 405 of the rules
promulgated under the Securities Act, as in effect on the date hereof.

 

“Agreement” shall mean this Purchase Agreement including all Exhibits and
Schedules hereto.

 

“Chicago Indemnified Party” has the meaning specified in Section 7.2(b) of this
Agreement.

 

“Chicago Indemnifying Party” has the meaning specified in Section 7.2(b) of this
Agreement.

 

“Chicago Note” means the Subordinated Note of the Chicago Purchaser
substantially in the form of Exhibit A-2 hereto and delivered pursuant to
Section 3.1(b)(i) hereof.

 

“Chicago Partnership” means Sports Channel Chicago Associates, a New York
general partnership.

 

“Chicago Partnership Agreement” means that certain Third Amended and Restated
Partnership Agreement of the Chicago Partnership among the Existing Chicago RPP
Partner and the Chicago Seller and dated as of December 18, 1997.

 

“Chicago Partnership Interest Purchase Price” has the meaning specified in
Section 2.1 of this Agreement.

 

“Chicago Purchased Partnership Interest” has the meaning specified in Section
2.1 of this Agreement.

 

“Chicago Purchaser” means Regional Chicago Holdings II, L.L.C., a Delaware
limited liability company.

 

2

--------------------------------------------------------------------------------


 

“Chicago Seller” means Fox Sports Net Chicago Holdings, LLC, a Delaware limited
liability company.

 

“Closing” has the meaning specified in Article III of this Agreement.

 

“Closing Date” has the meaning specified in Article III of this Agreement.

 

“Contract” means any indenture, lease, sublease, loan agreement, mortgage, note,
commitment, obligation or other contract, agreement or instrument.

 

“Existing Chicago RPP Partner” means Regional Chicago Holdings, L.L.C., a
Delaware limited liability company.

 

“Existing Pacific RPP Partner” means Regional Pacific Holdings, L.L.C., a
Delaware limited liability company.

 

“Fox Chicago Parties” means Fox Sports and the Chicago Seller.

 

“Fox Pacific Parties” means Fox Sports and the Pacific Seller.

 

“Fox Parties” means Fox Sports and the Sellers.

 

“Fox Sports” means Fox Sports Net, LLC, a Delaware limited liability company.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any entity or official exercising executive,
legislative, judicial regulatory or administrative functions of or pertaining to
government.

 

“Hart-Scott Rodino Act” means the Hart-Scott Rodino Antitrust Improvements Act
of 1976, as amended.

 

“Indemnified Parties” has the meaning specified in Section 7.2(b) of this
Agreement.

 

“Indemnifying Parties” has the meaning specified in Section 7.2(b) of this
Agreement.

 

“Lien” means any mortgage, pledge, security interest, encumbrance, restriction,
lien or charge of any kind (including, without limitation, any conditional sale
or other title retention agreement, any lease in the nature thereof, the filing
of or agreement to give any financing statement under the Uniform Commercial
Code or comparable law of any jurisdiction in connection with such mortgage,
pledge, security interest, encumbrance, restriction, lien or charge).

 

“Losses” has the meaning specified in Section 7.2(a) of this Agreement.

 

3

--------------------------------------------------------------------------------


 

“Notes” means collectively the Pacific Note and the Chicago Note.

 

“Pacific Indemnified Party” has the meaning specified in Section 7.2(a) of this
Agreement.

 

“Pacific Indemnifying Party” has the meaning specified in Section 7.2(a) of this
Agreement.

 

“Pacific Note” means the Subordinated Note of the Pacific Purchaser
substantially in the form of Exhibit A-1 hereto and delivered pursuant to
Section 3.1(b)(i) hereof.

 

“Pacific Partnership” means Sports Channel Pacific Associates, a New York
general partnership.

 

“Pacific Partnership Agreement” means that certain Second Amended and Restated
Partnership Agreement of the Pacific Partnership among the Existing Pacific RPP
Partner and the Pacific Seller and dated as of December 18, 1997.

 

“Pacific Partnership Interest Purchase Price” has the meaning specified in
Section 2.1 of this Agreement.

 

“Pacific Purchased Partnership Interest” has the meaning specified in Section
2.1 of this Agreement.

 

“Pacific Purchaser” means Regional Pacific Holdings II, L.L.C., a Delaware
limited liability company.

 

“Pacific Seller” means Fox Sports Net Bay Area Holdings, LLC, a Delaware limited
liability company.

 

“Partner Loans” means loans made by the partners of the Partnership to the
Partnership pursuant to the terms of the Partnership Agreement.

 

“Partnerships” means the Chicago Partnership and the Pacific Partnership.

 

“Partnership Agreements” means the Chicago Partnership Agreement and the Pacific
Partnership Agreement.

 

“Partnership Interest Purchase Prices” has the meaning specified in Section 2.1
of this Agreement.

 

“Person” means an individual, partnership, limited liability company,
corporation, business trust, joint stock company, trust, unincorporated
association, joint venture, Governmental Authority or other entity, of whatever
nature.

 

4

--------------------------------------------------------------------------------


 

“Pledge Agreement” means the Pledge Agreement by and among the Pacific
Purchaser, the Existing Pacific RPP Partner, the Pacific Seller and the Chicago
Seller securing the obligations of the Pacific Purchaser under the Pacific Note
and the Chicago Purchaser  under the Chicago Note and delivered pursuant to
Section 3.1(b)(iv) hereof.

 

“Purchased Partnership Interests” has the meaning specified in Section 2.1 of
this Agreement.

 

“Purchasers” means the Chicago Purchaser and the Pacific Purchaser.

 

“Requirement of Law” means as to any Person, any domestic or foreign and
federal, state or local law, rule, regulation, statute or ordinance or
determination of any arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its properties or
to which such Person or any of its property is subject.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Sellers” means the Chicago Seller and the Pacific Seller.

 


1.2           OTHER DEFINITIONAL PROVISIONS.

 


(A)           ALL TERMS DEFINED IN THIS AGREEMENT SHALL HAVE THE DEFINED
MEANINGS WHEN USED IN ANY CERTIFICATES, REPORTS OR OTHER DOCUMENTS MADE OR
DELIVERED PURSUANT HERETO OR THERETO, UNLESS THE CONTEXT OTHERWISE REQUIRES.


 


(B)           TERMS DEFINED IN THE SINGULAR SHALL HAVE A COMPARABLE MEANING WHEN
USED IN THE PLURAL, AND VICE VERSA.


 


(C)           THE WORDS “HEREOF,” “HEREIN” AND “HEREUNDER,” AND WORDS OF SIMILAR
IMPORT, WHEN USED IN THIS AGREEMENT SHALL REFER TO THIS AGREEMENT AS A WHOLE
(INCLUDING ANY EXHIBITS OR SCHEDULES HERETO) AND NOT TO ANY PARTICULAR PROVISION
OF THIS AGREEMENT.


 


ARTICLE II
PURCHASE AND SALE

 


2.1           TRANSFER OF PURCHASED INTEREST.  SUBJECT TO THE TERMS AND
CONDITIONS OF THIS AGREEMENT, AT THE CLOSING, IN SIMULTANEOUS TRANSACTIONS


 


(A)           THE PACIFIC SELLER WILL SELL, ASSIGN, TRANSFER, CONVEY AND DELIVER
TO THE PACIFIC PURCHASER AND THE PACIFIC PURCHASER WILL PURCHASE AND ACCEPT FROM
THE PACIFIC SELLER, A FIFTY PERCENT (50%) GENERAL PARTNERSHIP INTEREST IN THE
PACIFIC PARTNERSHIP (THE “PACIFIC

 

5

--------------------------------------------------------------------------------


 

Purchased Partnership Interest”), representing all of the Pacific Seller’s
interests in the Pacific Partnership, for an aggregate purchase price of One
Hundred Ten Million Dollars ($110,000,000) for the Pacific Purchased Partnership
Interest (the “Pacific Partnership Interest Purchase Price”), which is payable
in the form of the Pacific Note substantially in the form attached as Exhibit
A-1 hereto; and


 


(B)           THE CHICAGO SELLER WILL SELL, ASSIGN, TRANSFER, CONVEY AND DELIVER
TO THE CHICAGO PURCHASER AND THE CHICAGO PURCHASER WILL PURCHASE AND ACCEPT FROM
THE CHICAGO SELLER, A FIFTY PERCENT (50%) GENERAL PARTNERSHIP INTEREST IN THE
CHICAGO PARTNERSHIP (THE “CHICAGO PURCHASED PARTNERSHIP INTEREST” AND,
COLLECTIVELY WITH THE PACIFIC PURCHASED PARTNERSHIP INTEREST, THE “PURCHASED
PARTNERSHIP INTERESTS”), REPRESENTING ALL OF THE CHICAGO SELLER’S INTERESTS IN
THE CHICAGO PARTNERSHIP, FOR AN AGGREGATE PURCHASE PRICE OF FORTY MILLION
DOLLARS ($40,000,000) FOR THE CHICAGO PURCHASED PARTNERSHIP INTEREST (THE
“CHICAGO PARTNERSHIP INTEREST PURCHASE PRICE” AND, COLLECTIVELY WITH THE PACIFIC
PARTNERSHIP INTEREST PURCHASE PRICE, THE “PARTNERSHIP INTEREST PURCHASE
PRICES”), WHICH IS PAYABLE IN THE FORM OF THE CHICAGO NOTE SUBSTANTIALLY IN THE
FORM ATTACHED AS EXHIBIT A-2 HERETO.


 


ARTICLE III
CLOSING

 


3.1           CLOSING AND CLOSING CONDITIONS.  THE TRANSACTIONS CONTEMPLATED
HEREIN SHALL BE CONSUMMATED AT A CLOSING (THE “CLOSING”) TO BE HELD AT THE
OFFICES OF SULLIVAN & CROMWELL LLP, 125 BROAD STREET, NEW YORK, NEW YORK 10004
(OR AT SUCH OTHER PLACE OR PLACES AS THE PARTIES MAY AGREE) AT 10:00 A.M. ON THE
DATE HEREOF (THE “CLOSING DATE”).  ALL TRANSACTIONS AT CLOSING SHALL BE DEEMED
TO TAKE PLACE SIMULTANEOUSLY AND NONE SHALL BE DEEMED TO TAKE PLACE UNLESS AND
UNTIL ALL SHALL HAVE TAKEN PLACE.  THE PURCHASERS COLLECTIVELY AND THE SELLERS
COLLECTIVELY SHALL HAVE THE RIGHT TO WAIVE RECEIPT OF ANY DOCUMENTS AT CLOSING. 
AT THE CLOSING, THE FOLLOWING SHALL OCCUR:


 


(A)           THE SELLERS SHALL DELIVER THE FOLLOWING TO THE PURCHASERS:


 

(I)                                     ASSIGNMENTS OF THE PURCHASED PARTNERSHIP
INTERESTS IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE PURCHASERS;

 

(II)                                  COPIES OF ALL DOCUMENTS EVIDENCING
REQUIRED CONSENTS AND GOVERNMENTAL APPROVALS, IF ANY, AS MAY BE REQUIRED BY OR
WITH RESPECT TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY TO BE
OBTAINED BY EITHER OF THE SELLERS ON OR PRIOR TO THE CLOSING DATE;

 

(III)                               A CERTIFICATE DATED AS OF THE CLOSING DATE,
DULY SIGNED BY AN AUTHORIZED OFFICER OF EACH OF THE SELLERS, CERTIFYING THAT (A)
THE REPRESENTATIONS AND WARRANTIES OF SUCH SELLER ARE TRUE AND CORRECT AT AND AS
OF THE CLOSING DATE WITH THE SAME FORCE AND EFFECT AS THOUGH MADE AT AND AS OF
THAT TIME, EXCEPT THAT THOSE REPRESENTATIONS AND WARRANTIES WHICH ADDRESS
MATTERS ONLY AS OF A PARTICULAR DATE SHALL REMAIN TRUE AND CORRECT IN ALL
MATERIAL RESPECTS AS OF SUCH DATE, AND (B) THAT ALL OBLIGATIONS REQUIRED TO BE

 

6

--------------------------------------------------------------------------------


 

PERFORMED BY SUCH SELLER UNDER THIS AGREEMENT ON OR PRIOR TO THE CLOSING DATE
HAVE BEEN COMPLIED WITH AND PERFORMED;

 

(IV)                              COPIES OF UNIFORM COMMERCIAL  CODE AND LIEN
SEARCHES IN THE JURISDICTIONS REQUESTED BY EITHER OF THE PURCHASERS EVIDENCING
THE ABSENCE OF ANY LIENS IN RESPECT OF THE PURCHASED PARTNERSHIP INTERESTS;

 

(V)                                 THE APPROPRIATE RELEASE BY EACH SELLER
SUBSTANTIALLY IN THE FORM ATTACHED AS EXHIBIT C-1; AND

 

(VI)                              SUCH OTHER DOCUMENTS AS MAY BE NECESSARY IN
THE REASONABLE OPINION OF EITHER OF THE PURCHASERS, TO TRANSFER OWNERSHIP OF THE
PURCHASED PARTNERSHIP INTERESTS, FREE AND CLEAR OF ANY LIENS, OR TO EVIDENCE THE
SATISFACTION OF ANY OTHER OBLIGATION OF THE SELLERS HEREUNDER.

 


(B)           THE PURCHASERS SHALL DELIVER THE FOLLOWING TO THE SELLERS:


 

(I)                                     THE PACIFIC NOTE AND THE CHICAGO NOTE
SUBSTANTIALLY IN THE FORM ATTACHED AS EXHIBIT A-1 AND A-2 HERETO, RESPECTIVELY;

 

(II)                                  COPIES OF ALL DOCUMENTS EVIDENCING
REQUIRED CONSENTS AND GOVERNMENTAL APPROVALS, IF ANY, AS MAY BE REQUIRED BY OR
WITH RESPECT TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY TO BE
OBTAINED BY EITHER OF THE PURCHASER ON OR PRIOR TO THE CLOSING DATE;

 

(III)                               A CERTIFICATE, DATED AS OF THE CLOSING DATE,
DULY SIGNED BY AN AUTHORIZED OFFICER OF EACH OF THE PURCHASERS, CERTIFYING THAT
(A) THE REPRESENTATIONS AND WARRANTIES OF SUCH PURCHASER ARE TRUE AND CORRECT AT
AND AS OF THE CLOSING DATE AND WITH THE SAME FORCE AND EFFECT AS THOUGH MADE AT
AND AS OF THAT TIME, EXCEPT THAT THOSE REPRESENTATIONS AND WARRANTIES WHICH
ADDRESS MATTERS ONLY AS OF A PARTICULAR DATE SHALL REMAIN TRUE AND CORRECT IN
ALL MATERIAL RESPECTS AS OF SUCH DATE, AND (B) THAT ALL OBLIGATIONS REQUIRED TO
BE PERFORMED BY SUCH PURCHASER UNDER THIS AGREEMENT ON OR PRIOR TO THE CLOSING
DATE HAVE BEEN COMPLIED WITH AND PERFORMED;

 

(IV)                              THE APPROPRIATE RELEASE BY THE EXISTING
CHICAGO RPP PARTNER AND THE EXISTING PACIFIC RPP PARTNER SUBSTANTIALLY IN THE
FORM ATTACHED AS EXHIBIT C-2; AND

 

(V)                                 THE PLEDGE AGREEMENT SUBSTANTIALLY IN THE
FORM ATTACHED AS EXHIBIT B HERETO.

 

7

--------------------------------------------------------------------------------


 


ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE SELLER


 

Each Seller represents and warrants to the Purchaser purchasing its Purchased
Partnership Interest as follows:

 


4.1           LIMITED LIABILITY STATUS.  SUCH SELLER IS A LIMITED LIABILITY
COMPANY DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF
THE STATE OF DELAWARE.  SUCH SELLER HAS ALL REQUISITE POWER AND AUTHORITY TO OWN
OR LEASE, AS THE CASE MAY BE, ITS PROPERTIES AND TO CARRY ON ITS BUSINESS AS NOW
CONDUCTED.  SUCH SELLER IS QUALIFIED OR LICENSED TO CONDUCT BUSINESS IN ALL
JURISDICTIONS WHERE ITS OWNERSHIP, LEASE OR OPERATION OF PROPERTY OR THE CONDUCT
OF ITS BUSINESS REQUIRES SUCH QUALIFICATION.  THERE IS NO PENDING OR, TO THE
BEST OF THE KNOWLEDGE OF SUCH SELLER, THREATENED PROCEEDING OR OTHER ACTION BY
ANY OTHER PARTY WITH RESPECT TO THE DISSOLUTION, LIQUIDATION, INSOLVENCY OR
REHABILITATION OF SUCH SELLER.


 


4.2           POWER AND AUTHORITY; ENFORCEABILITY.  SUCH SELLER HAS THE POWER
AND AUTHORITY TO EXECUTE AND DELIVER THIS AGREEMENT AND TO PERFORM ITS
OBLIGATIONS HEREUNDER AND CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY.  SUCH
SELLER HAS TAKEN ALL NECESSARY LIMITED LIABILITY COMPANY ACTION TO AUTHORIZE THE
EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED HEREBY BY IT.  THIS AGREEMENT HAS BEEN DULY EXECUTED AND DELIVERED
BY SUCH SELLER AND CONSTITUTES A LEGAL, VALID AND BINDING OBLIGATION OF SUCH
SELLER, ENFORCEABLE AGAINST SUCH SELLER IN ACCORDANCE WITH ITS TERMS, EXCEPT AS
THE SAME MAY BE LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION,
MORATORIUM OR SIMILAR LAWS AFFECTING THE ENFORCEMENT OF CREDITORS’ RIGHTS
GENERALLY AND GENERAL EQUITABLE PRINCIPLES, REGARDLESS OF WHETHER SUCH
ENFORCEABILITY IS CONSIDERED IN A PROCEEDING AT LAW OR IN EQUITY.


 


4.3           CONSENTS/APPROVALS.  OTHER THAN AS DESCRIBED IN SECTION 6.5 AND
OTHER THAN THE CONSENTS DESCRIBED ON SCHEDULE 4.3, NO CONSENTS, FILINGS,
AUTHORIZATIONS OR ACTIONS OF ANY GOVERNMENTAL AUTHORITY ARE REQUIRED FOR SUCH
SELLER’S EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT.  NO CONSENT,
APPROVAL, WAIVER OR OTHER ACTIONS (“CONSENTS”) BY ANY PERSON (OTHER THAN ANY
GOVERNMENTAL AUTHORITY REFERRED TO IN THE PRECEDING SENTENCE) UNDER ANY CONTRACT
TO WHICH SUCH SELLER IS A PARTY OR BY WHICH SUCH SELLER OR ANY OF ITS PROPERTIES
OR ASSETS ARE BOUND IS REQUIRED OR NECESSARY FOR THE EXECUTION, DELIVERY AND
PERFORMANCE BY SUCH SELLER OF THIS AGREEMENT AND THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY.


 


4.4           NO VIOLATION.

 


(A)           SUCH SELLER IS NOT IN DEFAULT UNDER (AND IS NOT SUBJECT TO ANY
RIGHT OF ANY OTHER PARTY TO, WITH THE GIVING OF NOTICE OR THE PASSAGE OF TIME OR
BOTH, DECLARE A DEFAULT OR ACCELERATE ANY OBLIGATION UNDER) OR IN VIOLATION OF
(I) ANY PROVISION OF ITS CERTIFICATE OF FORMATION OR LIMITED LIABILITY COMPANY
AGREEMENT OR (II) THE APPLICABLE PARTNERSHIP AGREEMENT OR ANY CONTRACT TO WHICH
SUCH SELLER IS A PARTY OR BY WHICH ANY OF ITS PROPERTIES OR ASSETS ARE BOUND OR
ANY REQUIREMENT OF LAW APPLICABLE TO IT, IN ANY RESPECT

 

8

--------------------------------------------------------------------------------


 

that could have a material adverse effect on its ability to execute and deliver
this Agreement and to perform its obligations hereunder.


 


(B)           THE EXECUTION AND DELIVERY BY SUCH SELLER OF THIS AGREEMENT AND
THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY WILL NOT RESULT IN A
DEFAULT UNDER (OR GIVE ANY OTHER PARTY THE RIGHT, WITH THE GIVING OF NOTICE OR
THE PASSAGE OF TIME OR BOTH, TO DECLARE A DEFAULT OR ACCELERATE ANY OBLIGATION
UNDER) OR VIOLATE (X) ITS CERTIFICATE OF FORMATION OR LIMITED LIABILITY COMPANY
AGREEMENT OR (Y) ANY CONTRACT TO WHICH SUCH SELLER IS A PARTY OR BY WHICH IT OR
ANY OF ITS PROPERTIES OR ASSETS ARE BOUND, OR ANY REQUIREMENT OF LAW APPLICABLE
TO IT, OR RESULT IN THE CREATION OR IMPOSITION OF ANY LIEN UPON ANY OF ITS
MEMBERSHIP INTERESTS, PROPERTIES OR ASSETS IN ANY CASE UNDER THIS CLAUSE (Y) IN
ANY RESPECT THAT COULD HAVE A MATERIAL ADVERSE EFFECT ON IT OR ITS ABILITY TO
EXECUTE AND DELIVER THIS AGREEMENT AND PERFORM ITS OBLIGATIONS HEREUNDER.


 


4.5           LITIGATION.  THERE IS NO CLAIM, ACTION, SUIT, OR LEGAL,
ADMINISTRATIVE OR OTHER PROCEEDING OR GOVERNMENTAL INVESTIGATION PENDING OR, TO
THE BEST KNOWLEDGE OF SUCH SELLER, THREATENED, ANTICIPATED OR CONTEMPLATED
AGAINST SUCH SELLER WHICH, IN ANY SINGLE CASE OR IN THE AGGREGATE, CHALLENGES OR
QUESTIONS IN ANY RESPECT THE VALIDITY OF, OR WOULD PREVENT OR HINDER THE
CONSUMMATION OF, THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


 


4.6           TITLE TO PURCHASE PARTNERSHIP INTERESTS.  SUCH SELLER OWNS
BENEFICIALLY AND OF RECORD THE PURCHASED PARTNERSHIP INTEREST THAT IT IS
TRANSFERRING HEREUNDER.  SUCH SELLER HAS GOOD, VALID AND MARKETABLE TITLE TO THE
PURCHASED PARTNERSHIP INTEREST IT IS TRANSFERRING HEREUNDER, FREE AND CLEAR OF
ANY LIENS, AND HAS COMPLIED WITH OR OBTAINED WAIVERS OF ALL CONDITIONS TO THE
TRANSFER THEREOF.  AT THE CLOSING, THE PURCHASER TO WHICH SUCH SELLER IS
TRANSFERRING ITS PURCHASED PARTNERSHIP INTEREST WILL ACQUIRE GOOD, VALID,
INDEFEASIBLE AND MARKETABLE TITLE TO AND BENEFICIAL AND RECORD OWNERSHIP OF THE
PURCHASED PARTNERSHIP INTEREST SUCH SELLER IS TRANSFERRING HEREUNDER, FREE AND
CLEAR OF ANY LIENS.


 


4.7           GOVERNING DOCUMENTS.  OTHER THAN ANY RIGHTS OF THE PURCHASER TO
WHICH SUCH SELLER IS TRANSFERRING ITS PURCHASED PARTNERSHIP INTEREST PURSUANT TO
THE APPLICABLE PARTNERSHIP AGREEMENT, THERE ARE NO PREEMPTIVE RIGHTS, RIGHTS OF
FIRST REFUSAL OR SIMILAR RIGHTS WITH RESPECT TO SUCH SELLER’S PURCHASED
PARTNERSHIP INTEREST AND NO SUCH RIGHTS ARISE BY VIRTUE OF OR IN CONNECTION WITH
THE TRANSACTIONS CONTEMPLATED HEREBY.  THERE ARE NO OTHER VOTING OR SIMILAR
CONTRACTS OR AGREEMENTS WITH RESPECT TO SUCH PURCHASED PARTNERSHIP INTEREST
OTHER THAN SUCH PARTNERSHIP AGREEMENT.


 


4.8           INVESTMENT INTENT.  SUCH SELLER IS ACQUIRING THE NOTE THAT IT IS
ACQUIRING HEREUNDER FOR ITS OWN ACCOUNT AND WITH NO PRESENT INTENTION OF
DISTRIBUTING OR TRANSFERRING SUCH NOTE IN VIOLATION OF THE SECURITIES ACT OR ANY
APPLICABLE STATE SECURITIES LAWS.


 


4.9           NO COMMISSIONS.  SUCH SELLER HAS NOT INCURRED ANY OBLIGATION FOR
ANY FINDER’S OR BROKER’S OR AGENT’S FEES OR COMMISSIONS IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED HEREBY.

 

9

--------------------------------------------------------------------------------


 


4.10         AFFILIATE TRANSACTIONS.  SUCH SELLER HAS NOT ON BEHALF OF EITHER OF
THE PARTNERSHIPS ENTERED INTO ANY CONTRACT OR UNDERSTANDING BETWEEN SUCH
PARTNERSHIP, ON THE ONE HAND, AND (I) EITHER SELLER OR ANY AFFILIATE OF EITHER
SELLER (EACH, A “RELATED PARTY CONTRACT”) OR (II) ANY OTHER PARTY, ON THE OTHER
HAND. TO THE BEST KNOWLEDGE OF SUCH SELLER, NO EVENT HAS OCCURRED WHICH
CONSTITUTES, OR AFTER NOTICE OR THE PASSAGE OF TIME (OR BOTH) WOULD CONSTITUTE,
A DEFAULT BY SUCH SELLER, ANY AFFILIATE OF SUCH SELLER OR THE APPLICABLE
PARTNERSHIP UNDER ANY RELATED PARTY CONTRACT.

 


4.11         EXCLUSIVITY OF REPRESENTATIONS.  THE REPRESENTATIONS AND WARRANTIES
MADE BY THE SELLERS IN THIS AGREEMENT ARE IN LIEU OF AND ARE EXCLUSIVE OF ALL
OTHER REPRESENTATIONS AND WARRANTIES RELATING TO THE TRANSACTIONS CONTEMPLATED
HEREUNDER, INCLUDING ANY IMPLIED WARRANTIES.  THE SELLERS HEREBY DISCLAIM ANY
SUCH OTHER OR IMPLIED REPRESENTATIONS OR WARRANTIES, NOTWITHSTANDING THE
DELIVERY OR DISCLOSURE TO THE PURCHASERS OR THEIR OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS OR REPRESENTATIVES OF ANY DOCUMENTATION OR OTHER INFORMATION
(INCLUDING, WITHOUT LIMITATION, ANY FINANCIAL PROJECTIONS OR OTHER SUPPLEMENTAL
DATA).

 


ARTICLE V
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

 

Each Purchaser represents and warrants to the Seller from which it is purchasing
a Purchased Partnership Interest as follows:

 


5.1           LIMITED LIABILITY STATUS.  SUCH PURCHASER IS A LIMITED LIABILITY
COMPANY DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF
THE STATE OF DELAWARE.  SUCH PURCHASER HAS ALL REQUISITE POWER AND AUTHORITY TO
OWN OR LEASE, AS THE CASE MAY BE, ITS PROPERTIES AND TO CARRY ON ITS BUSINESS AS
NOW CONDUCTED.  SUCH PURCHASER IS QUALIFIED OR LICENSED TO CONDUCT BUSINESS IN
ALL JURISDICTIONS WHERE ITS OWNERSHIP, LEASE OR OPERATION OF PROPERTY OR THE
CONDUCT OF ITS BUSINESS REQUIRES SUCH QUALIFICATION.  THERE IS NO PENDING OR, TO
THE BEST OF THE KNOWLEDGE OF SUCH PURCHASER, THREATENED PROCEEDING OR OTHER
ACTION BY ANY OTHER PARTY WITH RESPECT TO THE DISSOLUTION, LIQUIDATION,
INSOLVENCY OR REHABILITATION OF SUCH PURCHASER.


 


5.2           POWER AND AUTHORITY: ENFORCEABILITY.  SUCH PURCHASER HAS THE POWER
AND AUTHORITY TO EXECUTE AND DELIVER THIS AGREEMENT AND TO PERFORM ITS
OBLIGATIONS HEREUNDER AND CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY.  SUCH
PURCHASER HAS TAKEN ALL NECESSARY LIMITED LIABILITY COMPANY ACTION TO AUTHORIZE
THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED HEREBY BY IT.  THIS AGREEMENT HAS BEEN DULY EXECUTED AND DELIVERED
BY SUCH PURCHASER AND CONSTITUTES A LEGAL, VALID AND BINDING OBLIGATION OF SUCH
PURCHASER, ENFORCEABLE AGAINST SUCH PURCHASER IN ACCORDANCE WITH ITS TERMS,
EXCEPT AS THE SAME MAY BE LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY,
REORGANIZATION, MORATORIUM OR SIMILAR LAWS AFFECTING THE

 

10

--------------------------------------------------------------------------------


 

enforcement of creditors’ rights generally and general equitable principles,
regardless of whether such enforceability is considered in a proceeding at law
or in equity.


 


5.3           CONSENTS/APPROVALS.  OTHER THAN AS DESCRIBED IN SECTION 6.5 AND
OTHER THAN THE CONSENTS OF THE FEDERAL COMMUNICATIONS COMMISSION (THE “FCC”) TO
THE TRANSFER OF THE CONTROL OF THE CHICAGO PARTNERSHIP RELATING TO CERTAIN FCC
LICENSES HELD BY THE CHICAGO PARTNERSHIP, NO CONSENTS, FILINGS, AUTHORIZATIONS
OR ACTIONS OF ANY GOVERNMENTAL AUTHORITY ARE REQUIRED FOR SUCH PURCHASER’S
EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT.  NO CONSENTS BY ANY
PERSON (OTHER THAN ANY GOVERNMENTAL AUTHORITY REFERRED TO IN THE PRECEDING
SENTENCE) UNDER ANY CONTRACT TO WHICH SUCH PURCHASER IS A PARTY OR BY WHICH SUCH
PURCHASER OR ANY OF ITS PROPERTIES OR ASSETS ARE BOUND IS REQUIRED OR NECESSARY
FOR THE EXECUTION, DELIVERY AND PERFORMANCE BY SUCH PURCHASER OF THIS AGREEMENT
AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY.


 


5.4           NO VIOLATION.


 


(A)           SUCH PURCHASER IS NOT IN DEFAULT UNDER (AND IS NOT SUBJECT TO ANY
RIGHT OF ANY OTHER PARTY TO, WITH THE GIVING OF NOTICE OR THE PASSAGE OF TIME OR
BOTH, DECLARE A DEFAULT OR ACCELERATE ANY OBLIGATION UNDER) OR IN VIOLATION OF
(I) ANY PROVISION OF SUCH PURCHASER’S CERTIFICATE OF FORMATION OR LIMITED
LIABILITY COMPANY AGREEMENT OR (II) THE APPLICABLE PARTNERSHIP AGREEMENT OR ANY
CONTRACT TO WHICH SUCH PURCHASER IS A PARTY OR BY WHICH IT OR ANY OF ITS
PROPERTIES OR ASSETS ARE BOUND OR ANY REQUIREMENT OF LAW APPLICABLE TO IT, IN
ANY RESPECT THAT COULD HAVE A MATERIAL ADVERSE EFFECT ON ITS ABILITY TO EXECUTE
AND DELIVER THIS AGREEMENT AND TO PERFORM ITS OBLIGATIONS HEREUNDER.


 


(B)           THE EXECUTION AND DELIVERY BY SUCH PURCHASER OF THIS AGREEMENT AND
THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY WILL NOT RESULT IN A
DEFAULT UNDER (OR GIVE ANY OTHER PARTY THE RIGHT, WITH THE GIVING OF NOTICE OR
THE PASSAGE OF TIME OR BOTH, TO DECLARE DEFAULT OR ACCELERATE ANY OBLIGATION
UNDER) OR VIOLATE (X) ITS CERTIFICATE OF FORMATION OR LIMITED LIABILITY COMPANY
AGREEMENT, OR (Y) ANY CONTRACT TO WHICH SUCH PURCHASER IS A PARTY OR BY WHICH
ITS PROPERTIES OR ASSETS ARE BOUND, OR ANY REQUIREMENT OF LAW APPLICABLE TO IT,
OR RESULT IN THE CREATION OR IMPOSITION OF ANY LIEN UPON ANY OF ITS MEMBERSHIP
INTERESTS, PROPERTIES OR ASSETS IN ANY CASE UNDER THIS CLAUSE (Y) IN ANY RESPECT
THAT COULD HAVE A MATERIAL ADVERSE EFFECT ON IT OR ITS ABILITY TO EXECUTE AND
DELIVER THIS AGREEMENT AND PERFORM ITS OBLIGATIONS HEREUNDER.


 


5.5           LITIGATION.  THERE IS NO CLAIM, ACTION, SUIT, OR LEGAL,
ADMINISTRATIVE OR OTHER PROCEEDING OR GOVERNMENTAL INVESTIGATION PENDING OR, TO
THE BEST KNOWLEDGE OF SUCH PURCHASER, THREATENED, ANTICIPATED OR CONTEMPLATED
AGAINST SUCH PURCHASER WHICH, IN ANY SINGLE CASE OR IN THE AGGREGATE, CHALLENGES
OR QUESTIONS IN ANY RESPECT THE VALIDITY OF, OR WOULD PREVENT OR HINDER THE
CONSUMMATION OF, THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


 


5.6           INVESTMENT INTENT.  SUCH PURCHASER IS ACQUIRING THE PURCHASED
PARTNERSHIP INTEREST THAT IT IS ACQUIRING HEREUNDER FOR ITS OWN ACCOUNT AND WITH
NO PRESENT

 

11

--------------------------------------------------------------------------------


 

intention of distributing or selling such Purchased Partnership Interest, in
violation of the Securities Act or any applicable state securities law.


 


5.7           NO COMMISSIONS.  SUCH PURCHASER HAS NOT INCURRED ANY OBLIGATION
FOR ANY FINDER’S OR BROKER’S OR AGENT’S FEES OR COMMISSIONS IN CONNECTION WITH
THE TRANSACTIONS CONTEMPLATED HEREBY.


 


5.8           EXCLUSIVITY OF REPRESENTATIONS.  THE REPRESENTATIONS AND
WARRANTIES MADE BY THE PURCHASERS IN THIS AGREEMENT ARE IN LIEU OF AND ARE
EXCLUSIVE OF ALL OTHER REPRESENTATIONS AND WARRANTIES RELATING TO THE
TRANSACTIONS CONTEMPLATED HEREUNDER, INCLUDING ANY IMPLIED WARRANTIES.  THE
PURCHASERS HEREBY DISCLAIM ANY SUCH OTHER OR IMPLIED REPRESENTATIONS OR
WARRANTIES, NOTWITHSTANDING THE DELIVERY OR DISCLOSURE TO THE SELLERS OR THEIR
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR REPRESENTATIVES OF ANY DOCUMENTATION
OR OTHER INFORMATION (INCLUDING, WITHOUT LIMITATION, ANY FINANCIAL PROJECTIONS
OR OTHER SUPPLEMENTAL DATA).


 


ARTICLE VI
COVENANTS


 


6.1           FILINGS.  EACH OF THE PURCHASERS AND THE SELLERS SHALL MAKE (OR
CAUSE THE PARTNERSHIPS TO MAKE), ON A PROMPT AND TIMELY BASIS, ALL GOVERNMENTAL
OR REGULATORY NOTIFICATIONS AND FILINGS REQUIRED TO BE MADE BY IT FOR THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY.


 


6.2           PUBLIC ANNOUNCEMENTS.  THE FORM AND CONTENT OF ALL PRESS RELEASES
OR OTHER PUBLIC COMMUNICATIONS OF ANY SORT RELATING TO THE SUBJECT MATTER OF
THIS AGREEMENT, AND THE METHOD OF THEIR RELEASE, OR PUBLICATION THEREOF, SHALL,
EXCEPT AS REQUIRED BY LAW, BE SUBJECT TO THE PRIOR APPROVAL OF THE PARTIES
HERETO, WHICH APPROVAL SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED.


 


6.3           FURTHER ASSURANCES.  EACH PARTY SHALL EXECUTE AND DELIVER SUCH
ADDITIONAL INSTRUMENTS AND OTHER DOCUMENTS AND SHALL TAKE SUCH FURTHER ACTIONS
AS MAY BE NECESSARY OR APPROPRIATE TO EFFECTUATE, CARRY OUT AND COMPLY WITH ALL
OF THE TERMS OF THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY.


 


6.4           COOPERATION.  THE PURCHASERS AND THE SELLERS EACH AGREE TO
COOPERATE WITH THE OTHER IN THE PREPARATION AND FILING OF ALL FORMS,
NOTIFICATIONS, REPORTS AND INFORMATION, IF ANY, REQUIRED OR REASONABLY DEEMED
ADVISABLE PURSUANT TO ANY REQUIREMENT OF LAW IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT.

 

12

--------------------------------------------------------------------------------


 


6.5           TAX.


 


(A)           THE SELLERS AND THE PURCHASERS AGREE THAT UPON THE CLOSING EACH
PARTNERSHIP WILL ADOPT THE “CLOSING OF THE BOOKS” METHOD OF INCOME ALLOCATION AS
PRESCRIBED IN TREASURY REGULATION SECTION 1.706-1(C)(2) FOR PURPOSES OF
ALLOCATING INCOME, GAIN, LOSS, DEDUCTIONS AND CREDITS BETWEEN THE SELLERS AND
THE PURCHASERS FOR THE YEAR OF SALE.


 


(B)           SELLERS AND PURCHASERS HEREBY AGREE TO CAUSE EACH PARTNERSHIP TO
MAKE AN INTERNAL REVENUE CODE SECTION 754 ELECTION IN RESPECT OF EACH SALE AND
PURCHASE OF THE PURCHASER PARTNERSHIP INTERESTS.  EACH PURCHASER HEREBY
COVENANTS TO KEEP SUCH SECTION 754 ELECTION IN EFFECT FOR ANY TAXABLE PERIOD
THAT ANY OBLIGATIONS UNDER THE NOTES REMAIN OUTSTANDING.


 


ARTICLE VII
INDEMNIFICATION

 


7.1           SURVIVAL.  THE REPRESENTATIONS, WARRANTIES, AGREEMENTS, COVENANTS
AND OBLIGATIONS OF THE PURCHASERS AND THE SELLERS CONTAINED IN THIS AGREEMENT,
THE SCHEDULES AND EXHIBITS HERETO, AND ANY CERTIFICATE, DOCUMENTS OR STATEMENT
DELIVERED TO THE OTHER PARTIES PURSUANT HERETO, SHALL SURVIVE FOR A PERIOD OF
THREE (3) YEARS FOLLOWING THE CLOSING AND NOT BE AFFECTED IN ANY RESPECT BY THE
CLOSING, ANY INVESTIGATIONS CONDUCTED BY ANY PARTIES OR ANY KNOWLEDGE OF ANY
PARTY; PROVIDED, THAT THE SURVIVAL OF THE REPRESENTATIONS AND WARRANTIES OF EACH
SELLER IN SECTION 4.6 HEREOF SHALL NOT BE LIMITED.


 


7.2           INDEMNIFICATION.


 


(A)           THE FOX PACIFIC PARTIES, ON THE ONE HAND, AND THE PACIFIC
PURCHASER, ON THE OTHER HAND (EACH, AN “PACIFIC INDEMNIFYING PARTY”), SHALL
INDEMNIFY THE OTHERS AND THEIR RESPECTIVE OFFICERS, MEMBERS AND AFFILIATES
(EACH, AN “PACIFIC INDEMNIFIED PARTY”) FROM AND AGAINST ANY AND ALL LOSSES,
DAMAGES, LIABILITIES, CLAIMS, CHARGES, ACTIONS, PROCEEDINGS, DEMANDS, JUDGMENTS,
DEFICIENCIES, SETTLEMENT COSTS AND EXPENSES OF ANY NATURE WHATSOEVER (INCLUDING,
WITHOUT LIMITATION, REASONABLE ATTORNEYS FEES AND EXPENSES BUT NET OF ANY
INSURANCE PROCEEDS AND TAX BENEFITS RECEIVED IN CONNECTION WITH SUCH
INDEMNIFICATION CLAIM BY SUCH INDEMNIFIED PARTY) (COLLECTIVELY, “LOSSES”)
DIRECTLY OR INDIRECTLY INCURRED BY A PACIFIC INDEMNIFIED PARTY AND RESULTING
FROM (I) THE INACCURACY, IN ANY MATERIAL RESPECT, OF ANY REPRESENTATION OR
WARRANTY OF A PACIFIC INDEMNIFYING PARTY OR (II) ANY BREACH OF OR FAILURE TO
PERFORM BY A PACIFIC INDEMNIFYING PARTY ANY AGREEMENT, COVENANT OR OBLIGATION
CONTAINED IN OR MADE PURSUANT TO THIS AGREEMENT AND ALL CLAIMS, CHARGES, ACTIONS
OR PROCEEDINGS INCIDENT TO OR ARISING OUT OF THE FOREGOING.


 


(B)           THE FOX CHICAGO PARTIES, ON THE ONE HAND, AND THE CHICAGO
PURCHASER, ON THE OTHER HAND (EACH, AN “CHICAGO INDEMNIFYING PARTY” AND,
COLLECTIVELY WITH THE PACIFIC INDEMNIFYING PARTIES, THE “INDEMNIFYING PARTIES”),
SHALL INDEMNIFY THE OTHERS AND THEIR RESPECTIVE OFFICERS, MEMBERS AND AFFILIATES
(EACH, AN “CHICAGO INDEMNIFIED PARTY” AND, COLLECTIVELY WITH THE PACIFIC
INDEMNIFYING PARTIES, THE “INDEMNIFIED PARTIES”) FROM AND

 

13

--------------------------------------------------------------------------------


 

against any and all Losses directly or indirectly incurred by a Chicago
Indemnified Party and resulting from (i) the inaccuracy, in any material
respect, of any representation or warranty of a Chicago Indemnifying Party or
(ii) any breach of or failure to perform by a Chicago Indemnifying Party any
agreement, covenant or obligation contained in or made pursuant to this
Agreement and all claims, charges, actions or proceedings incident to or arising
out of the foregoing.


 


7.3           INDEMNIFICATION PROCEDURES.  EACH INDEMNIFIED PARTY SHALL GIVE
NOTICE AS PROMPTLY AS REASONABLY PRACTICABLE TO EACH INDEMNIFYING PARTY FROM
WHICH IT IS ENTITLED TO SEEK INDEMNITY UNDER SECTION 7.2 OF ANY ACTION COMMENCED
AGAINST IT IN RESPECT OF WHICH INDEMNITY MAY BE SOUGHT HEREUNDER, BUT FAILURE TO
SO NOTIFY AN INDEMNIFYING PARTY SHALL NOT RELIEVE SUCH INDEMNIFYING PARTY FROM
ANY LIABILITY THAT IT MAY HAVE ON ACCOUNT OF THIS INDEMNITY AGREEMENT OR
OTHERWISE SO LONG AS SUCH FAILURE SHALL NOT HAVE MATERIALLY PREJUDICED THE
POSITION OF THE INDEMNIFYING PARTY.  UPON SUCH NOTIFICATION, THE INDEMNIFYING
PARTY SHALL ASSUME THE DEFENSE OF SUCH ACTION AND AFTER SUCH ASSUMPTION THE
INDEMNIFIED PARTY SHALL NOT BE ENTITLED TO REIMBURSEMENT OF ANY EXPENSES
INCURRED BY IT IN CONNECTION WITH SUCH ACTION EXCEPT AS DESCRIBED BELOW.  IN ANY
SUCH ACTION, ANY INDEMNIFIED PARTY SHALL HAVE THE RIGHT TO RETAIN ITS OWN
COUNSEL, BUT THE FEES AND EXPENSES OF SUCH COUNSEL SHALL BE AT THE EXPENSE OF
SUCH INDEMNIFIED PARTY UNLESS (I) THE APPLICABLE INDEMNIFYING PARTY AND THE
INDEMNIFIED PARTY SHALL HAVE MUTUALLY AGREED TO THE CONTRARY OR (II) THE NAMED
 PARTIES IN ANY SUCH ACTION (INCLUDING ANY IMPLEADED PARTIES) INCLUDE BOTH THE
APPLICABLE INDEMNIFYING PARTY AND THE INDEMNIFIED PARTY AND REPRESENTATION OF
BOTH PARTIES BY THE SAME COUNSEL WOULD BE INAPPROPRIATE DUE TO ACTUAL OR
POTENTIAL DIFFERING INTERESTS BETWEEN THEM.  THE INDEMNIFYING PARTY SHALL NOT BE
LIABLE FOR ANY SETTLEMENT OF ANY PROCEEDING EFFECTED WITHOUT ITS WRITTEN CONSENT
(WHICH SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED BY SUCH INDEMNIFYING
PARTY), BUT IF SETTLED WITH SUCH CONSENT OR IF THERE BE FINAL JUDGMENT FOR THE
PLAINTIFF, THE INDEMNIFYING PARTY SHALL INDEMNIFY THE APPLICABLE INDEMNIFIED
PARTY FROM AND AGAINST ANY LOSS, DAMAGE OR LIABILITY BY REASON OF SUCH
SETTLEMENT OR JUDGMENT.  TO THE EXTENT PERMITTED BY LAW, INDEMNIFICATION
PAYMENTS SHALL BE TREATED AS ADJUSTMENTS TO THE APPROPRIATE PARTNERSHIP INTEREST
PURCHASE PRICE FOR ALL TAX PURPOSES.


 


7.4           SUBROGATION.  IN THE EVENT THAT AN INDEMNIFYING PARTY SHALL BE
OBLIGATED TO INDEMNIFY AN INDEMNIFIED PARTY PURSUANT TO THIS ARTICLE VII, THE
INDEMNIFYING PARTY SHALL UPON PAYMENT OF SUCH INDEMNITY IN FULL, BE SUBROGATED
TO ALL RIGHTS OF THE APPLICABLE INDEMNIFIED PARTY WITH RESPECT TO THE CLAIMS FOR
WHICH SUCH INDEMNIFICATION RELATES.


 


ARTICLE VIII
MISCELLANEOUS

 


8.1           NOTICES.  ALL NOTICES, REQUESTS, DEMANDS, CLAIMS, AND OTHER
COMMUNICATIONS HEREUNDER SHALL BE IN WRITING AND SHALL BE DELIVERED BY CERTIFIED
OR REGISTERED MAIL (FIRST CLASS POSTAGE PRE-PAID), GUARANTEED OVERNIGHT
DELIVERY, OR FACSIMILE TRANSMISSION IF SUCH TRANSMISSION IS CONFIRMED BY
DELIVERY BY CERTIFIED OR REGISTERED MAIL (FIRST CLASS POSTAGE PRE-PAID) OR
GUARANTEED OVERNIGHT DELIVERY, TO THE FOLLOWING ADDRESSES

 

14

--------------------------------------------------------------------------------


 

and facsimile numbers (or to such other addresses or facsimile numbers which
such party shall designate in writing to the other party):


 


(A)           IF TO EITHER OF THE PURCHASERS TO:


 

Regional Programming Partners

c/o Rainbow Media Holdings, LLC

200 Jericho Quadrangle

Jericho, N.Y. 11753

Attention: President

Facsimile: (516) 803-4755

With a copy to Attention: General Counsel/Senior Vice President

Business Affairs

 

cc:                                 Cablevision Systems Corporation
1111 Stewart Avenue
Bethpage, New York 11714
Attention:  Vice Chairman
Facsimile: (516) 803-2577

 


(B)           IF TO ANY OF THE FOX PARTIES:


 

c/o Fox Cable Networks Group

10000 Santa Monica Boulevard

Los Angeles, CA 90067

Telephone:  (310) 284-2399

Telecopier:  (310) 299-5656

Attention:  Daniel M. Fawcett, Esq.

 

With a copy to:

 

The News Corporation Limited

1211 Avenue of the Americas

New York, New York 10036

Telephone:  (212) 852-7000

Telecopier:  (212) 768-2029

Attention:  Arthur M. Siskind, Esq.

 

and:

 

15

--------------------------------------------------------------------------------


 

Hogan & Hartson L.L.P.

875 Third Avenue

New York, New York 10022

Telephone:  (212) 918-3000

Telecopier:  (212) 918-3100

Attention:  Ira S. Sheinfeld, Esq.

 


8.2           ENTIRE AGREEMENT.  THIS AGREEMENT, INCLUDING THE EXHIBITS AND
SCHEDULES ATTACHED HERETO AND OTHER DOCUMENTS DELIVERED AT THE CLOSING PURSUANT
TO THIS AGREEMENT, CONTAIN THE ENTIRE UNDERSTANDING OF THE PARTIES IN RESPECT OF
ITS SUBJECT MATTER AND SUPERSEDE ALL PRIOR AGREEMENTS AND UNDERSTANDING BETWEEN
OR AMONG THE PARTIES WITH RESPECT TO SUCH SUBJECT MATTER.  THE EXHIBITS AND
SCHEDULES CONSTITUTE A PART HEREOF AS THOUGH SET FORTH IN FULL ABOVE.


 


8.3           EXPENSES; TAXES.  THE PARTIES SHALL PAY THEIR OWN FEES AND
EXPENSES, INCLUDING THEIR OWN COUNSEL FEES, INCURRED IN CONNECTION WITH THIS
AGREEMENT OR ANY TRANSACTION CONTEMPLATED BY THIS AGREEMENT.  ANY INCOME TAX ON
EITHER OF THE SELLERS OR CAPITAL GAINS TAX ON EITHER OF THE SELLERS OR STAMP
DUTY ARISING OUT OF THE SALE BY EITHER OF THE SELLERS OF THE PURCHASED
PARTNERSHIP INTERESTS TO THE PURCHASERS SHALL BE THE SOLE RESPONSIBILITY OF AND
SHALL BE PAID BY THE SELLERS.  ANY DEED, TRANSFER OR OTHER TAX ARISING OUT OF
THE SALE OF THE PURCHASED PARTNERSHIP INTERESTS AND THE FILING FEES FOR THE
FILING UNDER THE HART-SCOTT-RODINO ACT SHALL BE PAID ONE-HALF EACH BY THE
SELLERS AND THE PURCHASERS.


 


8.4           AMENDMENT; WAIVER.  THIS AGREEMENT MAY NOT BE MODIFIED, AMENDED,
SUPPLEMENTED, CANCELED OR DISCHARGED, EXCEPT BY WRITTEN INSTRUMENT EXECUTED BY
ALL OF THE PARTIES.  EXCEPT AS EXPRESSLY PROVIDED HEREIN, NO FAILURE TO
EXERCISE, AND NO DELAY IN EXERCISING, ANY RIGHT, POWER OR PRIVILEGE UNDER THIS
AGREEMENT SHALL OPERATE AS A WAIVER, NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF
ANY RIGHT, POWER OR PRIVILEGE HEREUNDER PRECLUDE THE EXERCISE OF ANY OTHER
RIGHT, POWER OR PRIVILEGE.  NO WAIVER OF ANY BREACH OF ANY PROVISION SHALL BE
DEEMED TO BEEN A WAIVER OF ANY PRECEDING OR SUCCEEDING BREACH OF THE SAME OR ANY
OTHER PROVISION, NOR SHALL ANY WAIVER BE IMPLIED FROM ANY COURSE OF DEALING
BETWEEN OR AMONG THE PARTIES.  NO EXTENSION OF TIME FOR PERFORMANCE OF ANY
OBLIGATIONS OR OTHER ACTS HEREUNDER OR UNDER ANY AGREEMENT SHALL BE DEEMED TO BE
AN EXTENSION OF THE TIME OR PERFORMANCE OF ANY OBLIGATIONS OR ANY OTHER ACTS. 
THE RIGHTS AND REMEDIES OF THE PARTIES UNDER THIS AGREEMENT ARE IN ADDITION TO
ALL OTHER RIGHTS AND REMEDIES, AT LAW OR EQUITY, THAT THEY MAY HAVE AGAINST EACH
OTHER.


 


8.5           BINDING EFFECT; ASSIGNMENT.  THE RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT SHALL BIND AND INURE TO THE BENEFIT OF THE PARTIES AND THEIR
RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNS.  THE RIGHTS AND OBLIGATIONS OF THIS
AGREEMENT MAY NOT BE ASSIGNED BY ANY OF THE PARTIES WITHOUT THE PRIOR WRITTEN
CONSENT OF THE OTHER PARTIES.

 

16

--------------------------------------------------------------------------------


 


8.6           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS, EACH OF WHICH SHALL BE AN ORIGINAL BUT ALL OF WHICH TOGETHER SHALL
CONSTITUTE ONE AND THE SAME INSTRUMENT.


 


8.7           HEADINGS.  THE HEADINGS CONTAINED IN THIS AGREEMENT ARE FOR THE
CONVENIENCE OF REFERENCE ONLY AND ARE NOT TO BE GIVEN ANY LEGAL EFFECT AND SHALL
NOT AFFECT THE MEANING OR INTERPRETATION OF THIS AGREEMENT.


 


8.8           GOVERNING LAW; INTERPRETATION.  THIS AGREEMENT SHALL BE CONSTRUED
IN ACCORDANCE WITH AND GOVERNED FOR ALL PURPOSES BY THE LAWS OF THE STATE OF NEW
YORK APPLICABLE TO CONTRACTS TO BE WHOLLY PERFORMED WITHIN SUCH STATE.  THE
SELLERS AND PURCHASERS HEREBY (I) IRREVOCABLY SUBMIT TO THE JURISDICTION OF ANY
NEW YORK STATE OR FEDERAL COURT SITTING IN NEW YORK CITY IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, (II) WAIVE ANY DEFENSE
BASED ON DOCTRINES OF VENUE OR FORUM NON CONVENIENS, OR SIMILAR RULES OR
DOCTRINES, AND (III) IRREVOCABLY AGREE THAT ALL CLAIMS IN RESPECT OF SUCH AN
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE OR
FEDERAL COURT.  THE SELLERS AND PURCHASERS HEREBY WAIVE ANY RIGHT TO TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO
THIS AGREEMENT.


 


8.9           SEVERABILITY.  THE PARTIES STIPULATE THAT THE TERMS AND PROVISIONS
OF THIS AGREEMENT ARE FAIR AND REASONABLE AS OF THE DATE OF THIS AGREEMENT. 
HOWEVER, IF ANY PROVISION OF THIS AGREEMENT IS DETERMINED BY A COURT OF
COMPETENT JURISDICTION TO BE INVALID, VOID OR UNENFORCEABLE, THE REMAINDER OF
THE TERMS, PROVISIONS, COVENANTS AND RESTRICTIONS OF THIS AGREEMENT SHALL REMAIN
IN FULL FORCE AND EFFECT AND SHALL IN NO WAY BE AFFECTED, IMPAIRED OR
INVALIDATED.  IF, MOREOVER, ANY OF THOSE PROVISIONS SHALL FOR ANY REASON BE
DETERMINED BY A COURT OF COMPETENT JURISDICTION TO BE UNENFORCEABLE BECAUSE
EXCESSIVELY BROAD OR VAGUE AS TO DURATION, GEOGRAPHICAL SCOPE, ACTIVITY OR
SUBJECT, IT SHALL BE CONSTRUED BY LIMITING, REDUCING OR DEFINING IT, SO AS TO BE
ENFORCEABLE.


 


8.10         BENEFIT.  NOTHING IN THIS AGREEMENT, EXPRESS OR IMPLIED, IS
INTENDED OR SHALL BE CONSTRUED TO CONFER UPON OR GIVE TO ANY PERSON, FIRM OR
CORPORATION OTHER THAN THE PARTIES HERETO ANY REMEDY OR CLAIM UNDER OR BY REASON
OF THIS AGREEMENT OR ANY TERM, COVENANT OR CONDITION HEREOF, ALL OF WHICH SHALL
BE FOR THE SOLE AND EXCLUSIVE BENEFIT OF THE PARTIES HERETO.


 


8.11         NON-RECOURSE.  NOTWITHSTANDING ANYTHING CONTAINED IN THIS AGREEMENT
TO THE CONTRARY, IT IS EXPRESSLY UNDERSTOOD AND AGREED BY THE PARTIES HERETO
THAT NO REPRESENTATION, UNDERTAKING OR AGREEMENT MADE IN THIS AGREEMENT ON THE
PART OF ANY PARTY HERETO WAS MADE OR INTENDED TO BE MADE AS A PERSONAL OR
INDIVIDUAL REPRESENTATION, UNDERTAKING OR AGREEMENT ON THE PART OF ANY
INCORPORATOR, STOCKHOLDER, DIRECTOR, OFFICER, AGENT, MEMBER OR PARTNER (PAST,
PRESENT OR FUTURE), OF ANY PARTY AND NO PERSONAL OR INDIVIDUAL LIABILITY OR
RESPONSIBILITY IS ASSUMED BY, NOR SHALL ANY RECOURSE AT ANY TIME BE ASSERTED OR
ENFORCED AGAINST, ANY SUCH INCORPORATOR, STOCKHOLDER, DIRECTOR, OFFICER, AGENT,
MEMBER OR PARTNER, ALL OF WHICH RECOURSE (WHETHER IN COMMON LAW, IN EQUITY, BY
STATUTE OR OTHERWISE) IS HEREBY FOREVER WAIVED AND RELEASED.

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

 

 

FOX SPORTS NET BAY AREA HOLDINGS,
LLC

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name

 

 

Title:

 

 

FOX SPORTS NET CHICAGO HOLDINGS,  LLC

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name

 

 

Title:

 

 

FOX SPORTS NET,  LLC

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name

 

 

Title:

 

18

--------------------------------------------------------------------------------


 

 

REGIONAL PACIFIC HOLDINGS II, L.L.C.

 

 

 

 

 

By:

Regional Programming Partners, its
sole member

 

 

 

 

By:

Rainbow Regional Holdings LLC,
its Managing Partner

 

 

 

 

By:

RRH I, LLC, a member

 

 

 

 

By:

Rainbow Media Holdings, LLC
its sole member

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

REGIONAL CHICAGO HOLDINGS II, L.L.C.

 

 

 

 

 

By:

Regional Programming Partners, its
sole member

 

 

 

 

By:

Rainbow Regional Holdings LLC,
its Managing Partner

 

 

 

 

By:

RRH I, LLC, a member

 

 

 

 

By:

Rainbow Media Holdings, LLC
its sole member

 

 

By:

 

 

 

Name:

 

 

Title:

 

The undersigned hereby unconditionally and irrevocably guarantees to the Fox
Parties the punctual performance of all obligations of the Pacific Purchaser
hereunder.

 

 

REGIONAL PACIFIC HOLDINGS, L.L.C.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

19

--------------------------------------------------------------------------------


 

The undersigned hereby unconditionally and irrevocably guarantees to the Fox
Parties the punctual performance of all obligations of the Chicago Purchaser
hereunder.

 

 

 

REGIONAL CHICAGO HOLDINGS, L.L.C

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

20

--------------------------------------------------------------------------------
